POLLEY, J.
In this action plaintiff is seeking to recover damages for conversion of an automobile on which plaintiff had a chattel mortgage. Defendant demurred to the complaint on the ground that it does not state facts sufficient to constitute a cause of action. The trial court overruled the demurrer, and the defendant appeals.
No useful purpose would be served by setting out the complaint in full. It certainly is not a model pleading nor one to be commended to general use, but it contains sufficient matter to *492charge the defendant with the purchase of an automobile on which plaintiff held a chattel mortgage; that said chattel mortgage was duly filed in the office of the register of deeds; that there was still a 'balance due on the debt secured by said mortgage; that defendant sold the said automobile, and thereby damaged plaintiff to the extent of the balance due on the said debt.
The complaint cannot be said to be definite and certain, but it does state a cause of action, and the demurrer was. properly overruled.
The order appealed from is affirmed.
BROWN, P. J, and SHERWOOD, CAMPBELL, and BURCH, JJ., concur.